      Case 1:18-cv-04476-LJL-SLC Document 145 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                           CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
         against
                                                                 AMENDED SCHEDULING ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court’s Scheduling order entered July 30, 2020 (ECF No. 143) is amended as follows:

The Court is deferring further discussion of Plaintiffs’ request regarding 30(b)(6) witnesses until

the next status conference, which is scheduled for Wednesday, August 19, 2020 at 10:00 am.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 144.


Dated:             New York, New York
                   July 31, 2020                             SO ORDERED
